Case 3:19-cv-07853-BRM-TJB Document 56 Filed 12/17/20 Page 1 of 8 PageID: 1304




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 JOHN DOE,

                       Plaintiff,
                                                    Case No. 3:19-CV-07853-BRM-TJB
                       v.
                                                                    OPINION
 PRINCETON UNIVERSITY, et al.,


                     Defendants.


MARTINOTTI, DISTRICT JUDGE

       Before this Court is a Motion for Reconsideration (ECF No. 49) filed by Plaintiff John Doe

(“Doe”) pursuant to Local Civil Rule 7.1 seeking reconsideration of the February 28, 2020 Order

and Opinion (ECF Nos. 31 and 32), which granted in part Michele Minter, Regan Hunt Crotty,

Joyce Chen Shueh, Walter Wright, Cole M. Crittenden, Kathleen Deignan, W. Rochelle Calhoun,

Jill S. Dolan, Sarah-Jane Leslie and the Trustees of Princeton University (the “University”)

(collectively, “Defendants”) Motion to Dismiss (ECF No. 18). Pursuant to Federal Rule of Civil

Procedure 78(b), this Court did not hear oral argument. For the reasons set forth herein and for

good cause shown, Doe’s Motion for Reconsideration (ECF No. 49) is GRANTED.
Case 3:19-cv-07853-BRM-TJB Document 56 Filed 12/17/20 Page 2 of 8 PageID: 1305




 I.     BACKGROUND

        A.    Facts Relating to the Motion to Dismiss

        The underlying facts are set forth at length in the Court’s February 28, 2020 Opinion

(ECF No. 31), from which Doe seeks reconsideration. In the interest of judicial economy, the Court

refers the parties to that Opinion for a full recitation of the factual background of this dispute. 1

        B.    Procedural History

        On March 5, 2019, Doe filed a Complaint (the “Complaint”) alleging the University and

several of its administrators violated two separate claims under Title IX of the Education

Amendments of 1972 (“Title IX”): an “erroneous outcome” claim and a “selective enforcement”

claim, and several state laws following the University’s investigation and subsequent disciplinary

action against Doe stemming from allegations of sexual abuse brought by Alex Roe (“Roe”)

against Doe. (ECF No. 1.) On July 10, 2019, Defendants moved to dismiss Doe’s entire complaint

for failure to state a claim. (ECF No. 18.) On August 19, 2019, Doe filed an opposition.

(ECF No. 25.) On February 28, 2020, the Court dismissed both Title IX claims with prejudice and

denied without prejudice Defendants’ motion to dismiss the state law claims. (See ECF Nos. 31

and 32.) On October 7, 2020, Doe moved for reconsideration of the Court’s February 28, 2020

Order dismissing Doe’s Title IX claims with prejudice. (ECF No. 49.) 2 Specifically, since the

Court’s decision, the Third Circuit decided a similar case, Doe v. University of the Sciences, 961




1
 Doe amended his Complaint on March 13, 2020, to revise jurisdictional allegations concerning
diversity jurisdiction (the “Amended Complaint”). (ECF No. 33.) All other aspects of the
Amended Complaint are identical to the original Complaint, including all allegations relevant to
Doe’s Title IX claims. (See ECF Nos. 1, 33.)
2
  Specifically, Doe seeks reconsideration of the Title IX claims (Count I and Count II).
(See ECF Nos. 31–32, and 49.)

                                                   2
Case 3:19-cv-07853-BRM-TJB Document 56 Filed 12/17/20 Page 3 of 8 PageID: 1306




F.3d 203 (3d Cir. 2020) (“USciences”), 3 which Doe contends effects an intervening change in the

law warranting reconsideration of the Court’s prior decision. (Id.) On November 2, 2020,

Defendants opposed, arguing Doe’s motion for reconsideration is untimely and the USciences

decision does not modify controlling law. (ECF No. 52.) On November 5, 2020, Doe filed a reply

in further support of the motion for reconsideration. (ECF No. 53.) 4

 II.     LEGAL STANDARD

         While not expressly authorized by the Federal Rules of Civil Procedure, motions for

reconsideration are proper pursuant to this District’s Local Civil Rule 7.1(i) if there are “matters

or controlling decisions which counsel believes the Judge . . . has overlooked.” L.Civ.R. 7.1(i);

Dunn v. Reed Grp., Inc., No. 08-1632, 2010 WL 174861, at *1 (D.N.J. Jan 13, 2010). The

comments to that Rule make clear, however, that “reconsideration is an extraordinary remedy that

is granted ‘very sparingly.’” L.Civ.R. 7.1(i) cmt. 6(d) (quoting Brackett v. Ashcroft, No. 03-3988,

2003 WL 22303078, *2 (D.N.J. Oct. 7, 2003)). In that regard, the Third Circuit has held the scope

of a motion for reconsideration is “extremely limited.” Blystone v. Horn, 664 F.3d 397, 415 (3d

Cir. 2011). “Such motions are not to be used as an opportunity to relitigate the case; rather, they

may be used only to correct manifest errors of law or fact or to present newly discovered evidence.”

Id. Accordingly, an order or judgment may only be altered or amended if the party seeking

reconsideration shows at least one of the following grounds: “(1) an intervening change in the

controlling law; (2) the availability of new evidence that was not available when the court [made


3
    USciences was filed on May 29, 2020.
4
   Local Civil Rule 7.1(d)(3) prohibits the filing of reply briefs in support of motions for
reconsideration, “unless permitted by the Court.” L.Civ.R.7.1(d)(3). Here, Doe requested leave to
file a reply brief (see ECF No. 49), and the Court grants that request. Accordingly, Doe’s reply
brief will be considered by the Court. See Ass’n of New Jersey Chiropracters v. Aetna, Inc., No.
Civ. A. No. 09-3761, 2014 WL 7409919, at *1 (D.N.J. Dec. 31, 2014).

                                                 3
Case 3:19-cv-07853-BRM-TJB Document 56 Filed 12/17/20 Page 4 of 8 PageID: 1307




its initial decision]; or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice.” United States ex rel. Schumann v. AstraZeneca Pharms. L.P., 769 F.3d 837, 848–49 (3d

Cir. 2014); Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir.

1999).

         A motion for reconsideration may be granted when an intervening change in the law plainly

affects the original judgment entered by the Court. Troncone v. Velahos, No. CIV. 10-2961, 2012

WL 3018061, at *2 (D.N.J. July 23, 2012). Upon reconsideration, the Court may determine the

extent to which the newly issued decision from a court of controlling authority governs the issue,

and whether the Court’s prior ruling should be affirmed, vacated, or modified. Pittston Co. v.

Sedgwick James of New York, Inc., 971 F. Supp. 915, 919 (D.N.J. 1997).

         Although the Court’s original judgment may be affirmed, the motion for reconsideration

will still be granted where new law has not been considered. Pelham v. United States, 661 F. Supp.

1063, 1065 (D.N.J. 1987). Decisions in cases not binding on the Court are rarely considered an

intervening change in the law. Holten v. Chevron U.S.A., 2001 U.S. Dist. LEXIS 17600 (D.N.J.

Oct. 3, 2001). Likewise, entries of binding precedent that clarify but do not alter the existing law

do not constitute an intervening change. Ivan v. Cnty. of Middlesex, 612 F. Supp. 2d 546 (D.N.J.

2009).

         A court commits clear error of law “only if the record cannot support the findings that led

to the ruling.” ABS Brokerage Servs. v. Penson Fin. Servs., Inc., No. 09-4590, 2010 WL 3257992,

at *6 (D.N.J. Aug. 16, 2010) (citing United States v. Grape, 549 F. 3d 591, 603–04 (3d Cir. 2008)).

“Thus, a party must . . . demonstrate that (1) the holdings on which it bases its request were without

support in the record, or (2) would result in ‘manifest injustice’ if not addressed.” Id.




                                                  4
Case 3:19-cv-07853-BRM-TJB Document 56 Filed 12/17/20 Page 5 of 8 PageID: 1308




III.   DECISION

       Doe’s motion for reconsideration seeks to vacate the Court’s order dismissing the Title IX

claims. (ECF No. 49.) Here, Doe seeks reconsideration on the grounds that the Third Circuit’s

decision in USciences caused an intervening change in the controlling law. (Id.)

       The Court has the discretion to decide the merits of Doe’s motion. Local Civil Rule 7.1(i)

explicitly requires motions for reconsideration be filed no later than fourteen days after the decision

at issue. However, courts in this district have relaxed this requirement when the motion is based

on an intervening change in the law. See New Jersey Chiropractors, 2014 WL 7409919, at *6;

Elec. Mobility Corp. v. Bourns Sensors/Controls, Inc., 87 F. Supp. 2d 394, 401 (D.N.J. 2000)

(citing L.Civ.R. 1.1 (local rules supplement Federal Rules of Civil Procedure); L.Civ.R. 83.2 (local

rules may be relaxed to prevent injustice)); see also Pub. Interest Research Grp. of N.J., Inc. v.

Magnesium Elektron, Inc., 123 F.3d 111, 116–17 (3d Cir. 1997) (recognizing that a finding of

“extraordinary circumstances” based on a change in the controlling law warranted reconsideration

of a prior decision of the same court). Here, if USciences indeed effected a change in the

controlling law, reconsideration is appropriate. The approximately 133-day timeframe between the

Court’s decision dismissing Doe’s Title IX claims and Doe’s motion for reconsideration, for

purposes of this Opinion, will not be viewed as the result of undue delay or bad faith. Moreover,

Defendants have failed to establish Doe’s filing of the motion was the result of undue delay or bad

faith. Accordingly, for the above reasons, the Court will decide Doe’s motion on its merits.

       A motion requesting reconsideration based on a change in law must indeed be supported by

an actual change in the law. A decision clarifying existing law is insufficient. Ivan v. Cnty. of

Middlesex, 612 F. Supp. 2d 546, 552 (D.N.J. 2009). Yet, a decision by the Third Circuit




                                                  5
Case 3:19-cv-07853-BRM-TJB Document 56 Filed 12/17/20 Page 6 of 8 PageID: 1309




unquestionably binds this Court. Pittston Co. v. Sedgwick James of N.Y., Inc., 971 F. Supp. 915,

919 (D.N.J. 1997) (“A district court owes ‘blind fealty’ to the precedent of a circuit court.”).

      Here, Doe asserts the Third Circuit’s decision in USciences controls and requires that the

Court vacate its prior decision dismissing the Title IX claims. Doe argues USciences adopted a

definitive pleading standard for Title IX claims. (ECF No. 49-1 at 7.) Doe contends the Third

Circuit has “expressly rejected” specific doctrinal standards, such as “erroneous outcome,”

“selective enforcement,” and “deliberate indifference,” in lieu of a broader standard that tracks

more closely to the text of Title IX and prevents courts from imposing unnecessarily heightened

pleading standards in Title IX cases. (Id. at 9.) Under this new pleading standard, according to

Doe, “to state a claim under Title IX, the alleged facts, if true, must support a plausible inference

that a federally funded college or university discriminated against a person on the basis of sex”;

nothing further is needed. (Id. at 6 (citing USciences, 961 F.3d at 209).) Doe argues in applying

the “new, broad, and unadorned pleading standard” set forth in USciences, it is clear the allegations

contained in Doe’s Complaint (see ECF Nos. 1, 33) are “sufficient to state a Title IX claim for

relief under the new standard and as such, this court should reconsider and vacate the February 28,

2020 order and decision.” (ECF No. 49-1 at 7.) Defendants argue USciences does not alter the

pleading standard for Title IX claims, but rather “simplified the inquiry by adopting the Seventh

Circuit’s “more direct[]” and “straightforward” approach to showing that “sex was a motivating

factor in a university’s decision to discipline a student.” (ECF No. 52 at 2.) The Court disagrees.

      USciences cites to various doctrinal frameworks examined under Title IX by some circuit

courts such as: “erroneous outcome,” “selective enforcement,” “deliberate indifference,” and

“archaic assumptions.” 961 F.3d at 209 (citing Yusuf v. Vassar College, 35 F.3d 709 (2d Cir. 1994))

and Doe v. Miami Univ., 882 F.3d 579, 589 (6th Cir. 2018)). In Doe v. Purdue University, 928



                                                  6
Case 3:19-cv-07853-BRM-TJB Document 56 Filed 12/17/20 Page 7 of 8 PageID: 1310




F.3d 652 (7th Cir. 2019), the Seventh Circuit observed, “[a]ll of these [theories] simply describe

ways in which a plaintiff might show that sex was a motivating factor in a university’s decision to

discipline a student.” Id. at 667. The Seventh Circuit “ask[ed] the question more directly: do the

alleged facts, if true, raise a plausible inference that the university discriminated against [the

student] ‘on the basis of sex’?” Id. at 667–68. The Third Circuit, in agreement with the Seventh

Circuit, saw “no need to superimpose doctrinal tests” on the Title IX statute. USciences, 961 F.3d

at 209. The Third Circuit “adopted” 5 the Seventh Circuit’s “straightforward” pleading standard

and held that, “to state a claim under Title IX, the alleged facts, if true, must support a plausible

inference that a federally-funded college or university discriminated against a person on the basis

of sex.” Id. While parties are “free to characterize their claims however they wish, this standard

hews most closely to the text of Title IX.” Id. Therefore, the Third Circuit in USciences did, in

fact, create a new proposition of law. Indeed, the Third Circuit, commenting on its decision,

remarked: “[I]n University of the Sciences, we held that a Title IX plaintiff need not rely on a pre-

identified theory but instead need only show that a federally-funded college or university

discriminated against [him] on the basis of sex.” Doe v. St. Joseph’s Univ., No. 19-2158, 2020 WL

6281189, at *2 (3d Cir. Oct. 27, 2020) (emphasis added). 6 Therefore, USciences did more than

clarify existing law, it altered it.



5
  Merriam-Webster’s Dictionary offers two helpful and relevant definitions for the word “adopt,”
(1) “to take up and practice or use adopted a moderate tone” and (2) “to accept formally and put
into effect.” See Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-
webster.com/dictionary/adopt. Accessed 17 Dec. 2020. Accordingly, the Court views the Third
Circuit’s decision to “adopt” the Seventh Circuit’s pleading standard for Title IX claims as an
intervening change in the law.
6
 The Eighth Circuit notes: “The United States Courts of Appeals for the Third and Ninth Circuits
have adopted the Seventh Circuit’s pleading standard.” Rossley v. Drake Univ., 979 F.3d 1184,
1192 (8th Cir. Nov. 5, 2020); Schwake v. Arizona Bd. of Regents, 967 F.3d 940, 947 (9th Cir. July
29, 2020) (citing the Third Circuit as also adopting the “far simpler standard for Title IX claims”
                                                 7
Case 3:19-cv-07853-BRM-TJB Document 56 Filed 12/17/20 Page 8 of 8 PageID: 1311




       Accordingly, Doe has met his burden for reconsideration of the Court’s February 28, 2020

Opinion because USciences does, in fact, constitute an intervening change in controlling law.

 IV.   CONCLUSION

       For the reasons set forth above, Doe’s Motion for Reconsideration (ECF No. 49) is

GRANTED. The Court vacates its prior dismissal of Doe’s Title IX claims, Count I and Count II.

An appropriate order follows.



Dated: December 17, 2020

                                            /s/ Brian R. Martinotti
                                            BRIAN R. MARTINOTTI
                                            UNITED STATES DISTRICT JUDGE




as set forth by the Seventh Circuit); Doe v. McDaniel Coll., Inc., No. CV 20-1890, 2020 WL
6544829, at *3 (D. Md. Nov. 6, 2020) (recognizing same).


                                                8
